Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 7, the range of the first included angle ranges from 60 to 70 degrees when measured relative to the axis is indefinite because of the amendment to claim 1 limiting the converging angle to no more than 120 degrees (the converging angle being disclosed as twice the included angle).  The claims were examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0059276) in view of Chen (US 9,962,759).  Chen ‘279 discloses a screw (10) comprising a head (12) with a first surface and an opposite second surface with a shank (11) extending therefrom; a Pozi-type socket (13) is recessed in the first surface having four grooves (31, 32) and four indentation (“notches” pointed to below) between the grooves, the grooves are shown to include side and end walls; a drive socket (14) is formed in communication with the Pozi-type socket which includes a plurality of arched portions (47) alternating with a plurality of rounded portions (42-46) connected to a conical portion tapering inward to a point on a central axis; a second room enclosed by the conical portion in communication with a first room enclosed by the rounded and arched portions (pointed to below).  

    PNG
    media_image1.png
    524
    742
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    442
    656
    media_image2.png
    Greyscale

The conical portion is shown to converge at an angle less than 120°.  The rounded portion is shown with six rounded portions and six arched portions which is inclusive to four rounded portions and four arched portions.  And, similar to the instant invention the socket further includes a recessed socket superimposed in the drive socket with six extensions and six contact points to be able to accommodate a six sides tool within the drive socket (as annotated in the figure below).  The contact points are aligned with the rounded portions; the six extension and six contact points would again inclusive of four extension and four corners; and at least one contact point is aligned with a groove portion and rounded portion.
				
    PNG
    media_image3.png
    403
    528
    media_image3.png
    Greyscale

Chen further discloses a slotted socket (15) in communication with the Pozi-type socket, said drive socket and said recessed socket.  The slotted socket extends beyond the ends of the two of the groove portions of the Pozi-type socket.
	Chen ‘276 disclose the conical portion to meet at points with the rounded portions and arched portions but does not disclose the surfaces of the rounded portions and arched portions to be inclined outwardly from those points.  Chen ‘759 also discloses a screw head (41) with a drive socket (412) but, Chen ‘759 discloses the surfaces of the drive socket (4121, 4123) to be inclined outward from a reference line parallel to the axis at an angle of 3° (column 4, lines 9-16).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the rounded and arched surfaces of the drive socket in Chen ‘276 with an outward incline as disclosed in Chen ‘759 in order to have the tool in close contact with the drive socket to improve the torque transmission as discussed in Chen ‘759.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Chen ‘276 as applied to claim 1 above, and further in view of Totsu (US 6,886,433).  Modified Chen does not disclose the conical portion including first and second slanting walls slanting at different angles relative to the central axis.  Totsu discloses a screw head with a socket including a conical portion similar to modified Chen but, in Totsu the conical portion includes a first slanted wall (34) at a 62° angle (90°-α) relative to the axis and a second slanting wall (32b) at a 45° angle (β) relative to the central axis.  At the time the invention was made, it would have been obvious to one of ordinary skill in the art to make the conical portion of modified Chen with two slanting walls as disclosed in Totsu because since both are from the same field of endeavor the modification would yield the same predictable results.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 is allowable.  The following is a statement of reasons for the indication of allowable subject matter:  in the context of the claimed invention, the prior art does not disclose each of the plurality of arched portion directly corresponding with an end wall to form an arcuate interface extending in the direction of the center axis.

Response to Remarks
Applicant argues that claim 1 as amended defines over the Chen 1 (US 2003/0059276) in view of Chen 2 (US 9,962,759).
First applicant argues the combination does not disclose the conical portion having a converging angle not more that 120 degrees.  In response, the examiner disagrees because Chen 1 clearly shows a converging angle less that 120 degrees which would reasonable suggest to one skilled in the art an angle of not greater than 120 degrees.  See In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) and; In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).
                              
    PNG
    media_image4.png
    661
    757
    media_image4.png
    Greyscale

Second, applicant argues that Chen 1 also does not disclose the slope of the arched portion and the rounded portion to be between 0.5 and 5 degrees.  In response, Chen 1 is not relied upon to teach those slope angles.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Chen 2 discloses drive socket with arched (4123) and rounded (4121) portions with a slope angle of at least 1 degree, or for example 3 degrees, (column 4, lines 9-16) which are within the claimed range.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FLEMMING SAETHER/Primary Examiner, Art Unit 3677